Name: Commission Regulation (EEC) No 1259/83 of 20 May 1983 fixing the intervention buying-in prices for carcases and half-carcases of beef applicable from 23 May 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5. 83 Official Journal of the European Communities No L 133/45 COMMISSION REGULATION (EEC) No 1259/83 of 20 May 1983 fixing the intervention buying-in prices for carcases and half-carcases of beef applicable from 23 May 1983 for carcases and half-carcases of beef applicable from 18 April 1983 (5) should be repealed ; Wheras the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Whereas, in accordance with Council Regulation (EEC) No 1213/83 (2) which fixes the intervention price for the 1983/84 marketing year, it is necessary , in the present market situation, to adopt prices for the buying-in by the intervention agencies of carcases and half-carcases offered to them ; Whereas the upper limits for buying-in prices should be fixed at a level corresponding to the intervention price by application of the coefficients fixed in Commission Regulation (EEC) No 2226/78 (3), as last amended by Regulation (EEC) No 1258/83 (4) ; Whereas the upper and lower limits for the buying-in prices must be fixed in such a way as to allow inter ­ vention agencies to take account of differences in the value of meat resulting from the age , weight, confor ­ mation and finish of the animals concerned ; Whereas Commission Regulation (EEC) No 894/83 of 15 April 1983 fixing the intervention buying-in prices HAS ADOPTED THIS REGULATION : Article 1 From 23 May 1983 onwards intervention agencies shall buy in carcases and half-carcases offered to them in accordance with the conditions laid down in Regu ­ lation (EEC) No 2226/78 at prices falling within the limits laid down for each product in the Annex having regard to the age, weight, conformation and finish of the animals from which they were obtained. Only meat from male animals may be bought in for intervention storage in accordance with the provisions specified above. Article 2 Regulation (EEC) No 894/83 is hereby repealed. Article 3 This Regulation shall enter into force on 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1983 . For the Commission Poul DALSAGER Member of the Commission (.') OJ No L 148, 28 . 6 . 1968 , p. 24. (*) OJ No L 132, 21 . 5 . 1983, p. 12. (3) OJ No L 261 , 26 . 9 . 1978, p. 5. (4) See page 42 of this Official Journal . O OJ No L 97, 16 . 4 . 1983, p. 23 . No L 133/46 Official Journal of the European Communities 21 . 5 . 83 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen Maksimum Obere Grenze Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen BELGIQUE/BELGIÃ   Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des :  Hele dieren, halve dieren en  compensated quarters " afkomstig van : BÃ ufs 55 % / Ossen 55 % Taureaux 55 % / Stieren 55 % 331,333 327,952 349,365 345,984 DANMARK  Hele og halve kroppe samt »quartiers compensÃ ©s « af : Stude I Type P Ungtyre I 313,942 320,622 334,588 317,586 324,265 338,232 DEUTSCHLAND  Ganze oder halbe TierkÃ ¶rper und quartiers compensÃ ©s ", stammend von : Bullen A 345,984 352,347 EAAAÃ A  Ã £Ã Ã ¬Ã ³Ã ¹Ã ±, Ã ·Ã ¼Ã ¹Ã Ã Ã ¬Ã ³Ã ¹Ã ± Ã ºÃ ±Ã ¹ «quartiers compensÃ ©s » Ã ±ÃÃ : Ã Ã Ã Ã Ã ¿ B Ã Ã Ã Ã Ã ¿ Ã  379,298 376,709 382,535 379,946 FRANCE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 381,386 355,508 334,251 358,897 342,723 318,694 395,250 369,372 348,115 369,680 353,507 329,477 IRELAND  Carcases, half-carcases and compensated quarters, from : Steers 1 Steers 2 319,994 310,273 324,876 315,154 21 . 5 . 83 Official Journal of the European Communities No L 133/47 Maksimum Obere Grenze Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen ITALIA  Carcasse, mezzene e quarti compensati provenienti dai : Vitelloni 1 Vitelloni 2 394,482 372,110 401,939 379,567 LUXEMBOURG  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs, taureaux extra 339,448 346,210 NEDERLAND  Hele dieren, halve dieren en  compensated quarters " afkomstig van : Stieren , le kwaliteit 335,079 344,305 UNITED KINGDOM A. Great Britain . . .. . .... ..  Carcases, half-carcases and compensated quarters, from : Steers M Steers H 321,924 318,497 325,480 322,053 B. Northern Ireland  Carcases, half-carcases and compensated quarters, from : Steers L/M Steers L/H Steers T 315,071 309,316 311,110 318,627 312,872 314,666